Order entered December 16, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-14-01288-CV

                                 JAY NORDSTROM, Appellant

                                                V.

            ROBERT GORDON D/B/A STUTTGART AUTO GROUP, Appellee

                        On Appeal from the County Court at Law No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. CC-14-02276-C

                                            ORDER
       By postcard dated October 8, 2014, we notified Court Reporter Janet Wright that the

reporter’s record in this case was overdue. We directed Ms. Wright to file the reporter’s record

within thirty days. To date, Ms. Wright has not responded. By letter dated November 18, 2014,

appellant Nordstrom notified the Court that he had “requested that the court reporter prepare the

reporter’s record and send the notice of cost.” Appellant also notified the Court that Ms. Wright

has failed to respond to his request.

       Accordingly, we ORDER Court Reporter Janet Wright to file, within TEN DAYS of the

date of this order, written verification that appellant has not made payment arrangements for the

record. If payment arrangements have been made, we ORDER Court Reporter Janet Wright to
file the reporter’s record within THIRTY DAYS of the date of this Order.

                                                   /s/    CRAIG STODDART
                                                          JUSTICE




                                             –2–